861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert WALKER, a/k/a James Harris, Defendant-Appellant.
No. 88-7625.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1988.Decided Oct. 4, 1988.

Robert Walker, appellant pro se.
Ellyn Marcus Lindsay, Office of U.S. Attorney, for appellee.
Before JAMES DICKSON PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Robert Walker appeals from the district court's order denying his motion for the production of a free transcript.  Our review of the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Walker, CR-85-266-A (E.D.Va. Apr. 6, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.